Reasons for Allowance
Claims 1 and 5 include allowable subject matter because prior art could not be found to disclose a clothing care machine to judge whether the drying process is completed according to the humidity change in the drying chamber and the ambient humidity; determining a drying delay time according to the humidity change in the drying chamber, and determining a target drying humidity according to the ambient humidity; starting timing when the chamber humidity is less than or equal to the target drying humidity; and judging that the drying process is completed when the timing reaches the drying delay time with all of the limitations of independent claims 1 and 5. The closest prior art can be found in Balinsky (US 2011/0041562) and Kouznetsov (US 2003/0034443). Both of those references control drying time based on the external humidity. But neither calculate a delay time based on the sensed moisture of the load in conjunction of the ambient humidity, wherein the delay time starts when the humidity in the chamber reaches a target value based on the external humidity. Claims 3, 4, and 7-10 are allowable as depending from allowable independent claims 1 and 5.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN PATRICK MCCORMACK whose telephone number is (571)270-7472. The examiner can normally be reached M-F, 7:30-2:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN P MCCORMACK/Primary Examiner, Art Unit 3762